DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ossman, “Substation Expansion, Reliability, and Transformer Loading Policy Analysis”.
In reference to claim 1, Ossman teaches a method of generating an expected remaining lifetime of a transformer (see section "Probability Approach"), comprising: 
generating probabilistic models of factors that affect effective aging of the transformer (e.g. temperature and loading; see section "Joint Probability Technique", first 8 lines; see fig. 1); 
generating a plurality of probabilistic profiles of the factors that affect effective aging of the transformer based on the probabilistic models (see section "Joint Probability Technique", second and third paragraphs; fig. 2, convolution of the load and temperature distributions taking account for weather); 
generating a plurality of probabilistic hot spot profiles from the plurality of probabilistic profiles and hot spot temperature characteristics of the transformer (section "Joint Probability Technique", third paragraph: "for each value of daily peak load and temperature, peak top-oil and hot-spot temperatures and accumulated daily percent transformer life loss are calculated for each transformer under no-outage and one-outage conditions. Probabilities are summed for combinations of peak load and temperatures which result in top-oil and hot-spot temperatures which exceed the maximum criterion values"); 
simulating a plurality of future aging scenarios of the transformer based on the probabilistic hot spot profiles (section "Joint Probability Technique", fourth paragraph: "The daily percent life loss for each value of load and temperature is weighted by the probability of occurrence of that load and temperature..."); and 
estimating an expected remaining lifetime of the transformer from the plurality of future aging scenarios (section "Joint Probability Technique", fourth paragraph: " ...the sum of these results is an expected daily percent loss of life for each transformer"; page 1202, lines 14-16: "Estimated life spans of all transformers used in the study are calculated on the basis of accumulated loss of life over the number of years they are in service").

In reference to claim 2, Ossman teaches wherein the plurality of probabilistic profiles are generated for a first time period (section “Joint Probability Technique", fourth paragraph, daily percentage loss of life), and wherein the future aging scenarios are generated over a second time period that is different from the first time period (Page 1201, fig. 9, annual risk).
In reference to claim 3, Ossman teaches wherein simulating the plurality of future aging scenarios comprises: generating a plurality of aging profiles that simulate aging of the transformer over the first time period; for each of the plurality of aging profiles, estimating an effective aging amount of the transformer to provide a plurality of effective aging amounts; and summing the plurality of effective aging amounts to provide an estimated effective aging amount over the second time period (section “Joint Probability Technique", third paragraph: "for each value of daily peak load and temperature, peak top-oil and hot-spot temperatures and accumulated daily percent transformer life loss are calculated for each transformer under no-outage and one-outage conditions. Probabilities are summed for combinations of peak load and temperatures which result in top-oil and hot-spot temperatures which exceed the maximum criterion values").
In reference to claim 4, Ossman teaches wherein the first time period comprises a 24-hour time period (section “Joint Probability Technique", fourth paragraph, daily percentage loss of life) and the second time period comprises a one-year time period (Page 1201, fig. 9, annual risk).
In reference to claim 5, Ossman teaches wherein the factors affecting the effective aging of the transformer comprise load conditions, ambient temperature, moisture levels inside the transformer and/or oxygen levels inside the transformer (temperature and loading; see section "Joint Probability Technique", first 8 lines).
In reference to claim 7, Ossman teaches wherein generating probabilistic profiles of factors that affect the effective aging of the transformer comprises generating a plurality of ambient temperature profiles based on historical variations in ambient temperature (section "Joint Probability Technique", second and third paragraphs; fig. 2, daily peak ambient temperatures for periods of the year).
In reference to claim 8, Ossman teaches wherein the ambient temperature profiles describe expected ambient temperatures over a predetermined time period(section "Joint Probability Technique", second and third paragraphs; fig. 2, daily peak ambient temperatures for periods of the year).
In reference to claim 9, Ossman teaches generating the ambient temperature profiles based on probability distributions of ambient temperature at a plurality of intervals within the predetermined time period(section "Joint Probability Technique", second and third paragraphs; fig. 2, discrete probability distributions).
In reference to claim 10, Ossman teaches wherein the probability distributions comprise uniform probability distributions (section "Joint Probability Technique", second and third paragraphs; fig. 2 shows a uniform probability distribution).
In reference to claim 11, Ossman teaches wherein the probability distributions comprise probability distributions generated based on actual ambient temperature data(section "Joint Probability Technique", second and third paragraphs; fig. 2, historical data being actual ambient temperatures). 
In reference to claim 12, Ossman teaches wherein generating probabilistic profiles of factors that affect the effective aging of the transformer comprises generating a plurality of expected load profiles based on predicted loading of the transformer(section "Joint Probability Technique", second and third paragraphs; fig. 2, joint probability of occurance profiles are generated for each day). 
In reference to claim 13, Ossman teaches wherein the expected load profiles describe expected loads over a predetermined time period(section "Joint Probability Technique", second and third paragraphs; fig. 2 period of a year consisting of 20 consecutive weekdays). 
In reference to claim 14, Ossman teaches generating the expected load profiles based on probability distributions at a plurality of time intervals within the predetermined time period (section "Joint Probability Technique", second and third paragraphs; fig. 2, period of a year consisting of 20 consecutive weekdays). 
In reference to claim 15, Ossman teaches wherein the probability distributions comprise uniform probability distributions (section "Joint Probability Technique", second and third paragraphs; fig. 2, shows a uniform probability distribution).
In reference to claim 16, Ossman teaches wherein the probability distributions comprise estimates of actual probability distributions of the expected load (section "Joint Probability Technique", Figure 1a, station peak daily load).
In reference to claim 17, Ossman teaches wherein estimating future aging of the transformer from the plurality of future aging scenarios comprises generating a histogram of simulated future aging scenarios; and generating a confidence interval of an expected remaining life of the transformer based on the histogram of simulated future aging scenarios and associated mean and standard deviation of a distribution of the simulated future aging scenarios (section "Joint Probability Technique", figs. 1a and 1b histograms showing mean and standard deviations).
In reference to claim 18, Ossman teaches wherein the future aging scenarios comprise expected annual aging scenarios, the method further comprising generating an estimate of the expected remaining life of the transformer based on a nominal expected life of the transformer and the expected annual aging scenarios (Page 1201, fig. 9, annual risk).
In reference to claim 19, Ossman teaches collecting operational data representing factors that affect effective aging of the transformer during operation of the transformer (e.g. temperature and loading; see section "Joint Probability Technique", first 8 lines; see fig. 1); and updating the probabilistic models of the factors that affect effective aging of the transformer (the historical data, see section "Joint Probability Technique", first 8 lines; see fig. 1).
In reference to claim 20, Ossman teaches wherein the expected remaining life of the transformer is estimated from a plurality of future aging scenarios generated based on the probabilistic factors ("Estimated life spans": section "Joint Probability Technique", fourth paragraph: " ...the sum of these results is an expected daily percent loss of life for each transformer"; page 1202, lines 14-16: "Estimated life spans of all transformers used in the study are calculated on the basis of accumulated loss of life over the number of years they are in service"), f) from the effective current age of the transformer ("daily percent loss of life": section "Joint Probability Technique", fourth paragraph: "...the sum of these results is an expected daily percent loss of life for each transformer"; page 1202, lines 14-16: "Estimated life spans of all transformers used in the study are calculated on the basis of accumulated loss of life over the number of years they are in service").
In reference to claim 21, Ossman teaches wherein the probabilistic models comprise probability distributions of the factors that affect aging of the transformer (temperature and load, section “Joint Probability Technique", second and third paragraphs; fig. 2).
In reference to claim 22, Ossman teaches wherein the factors that affect aging of the transformer comprise ambient temperature and load (temperature and loading; see section "Joint Probability Technique", first 8 lines; see fig. 1), and wherein the probabilistic models comprise uniform probability distributions (section "Joint Probability Technique", second and third paragraphs; fig. 2 shows a uniform probability distribution).
In reference to claim 23, Ossman teaches performing maintenance on the transformer and/or adjusting a load of the transformer based on the estimated future aging of the transformer (section "Substation Expansion" load allocation based upon period risk).

In reference to claim 24, Ossman teaches a method of estimating an expected remaining life of a transformer based on probabilistic models of factors that affect aging of the transformer (see section "Probability Approach"), the method comprising: 
collecting operational data representing the factors that affect effective aging of the transformer during operation of the transformer (e.g. temperature and loading; see section "Joint Probability Technique", first 8 lines; see fig. 1); 
updating the probabilistic models of the factors that affect effective aging of the transformer based on the operational data (the historical data: see section "Joint Probability Technique", first 8 lines; see fig. 1); and 
determining an effective current age of the transformer based on the operational data (section “Joint Probability Technique", third and fourth paragraphs: "The daily percent life loss for each value of load and temperature is weighted by the probability of occurrence of that load and temperature..."; "...the sum of these results is an expected daily percent loss of life for each transformer’); 
wherein the expected remaining life of the transformer is estimated from a plurality of future aging scenarios generated based on the probabilistic factors (“Estimated life spans": section "Joint Probability Technique", fourth paragraph: " ...the sum of these results is an expected daily percent loss of life for each transformer"; page 1202, lines 14-16: "Estimated life spans of all transformers used in the study are calculated on the basis of accumulated loss of life over the number of years they are in service") from the effective current age of the transformer ("daily percent loss of life": section "Joint Probability Technique", fourth paragraph: "...the sum of these results is an expected daily percent loss of life for each transformer"; page 1202, lines 14-16: "Estimated life spans of all transformers used in the study are calculated on the basis of accumulated loss of life over the number of years they are in service") and from a nominal expected life of the transformer (see page 1202, lines 16-18: "If a calculated life span is greater than 50 years, itis truncated to 50 years since this seems to be a practical upper limit").

In reference to claim 25, Ossman teaches wherein collecting the operational data comprises collecting the operational data from a sensor in the transformer (see section “Transformer Performance”, thermal devices).
In reference to claim 26, Ossman teaches wherein the factors affecting the effective aging of the transformer comprise load conditions, ambient temperature, moisture levels inside the transformer and/or oxygen levels inside the transformer (temperature and loading; see section "Joint Probability Technique", first 8 lines).
In reference to claims 27 and 28 drawn to a device (see “Study Group Effort”, computer running computer program) for performing the method of claims 1 and 2, the same rejections apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ossman, “Substation Expansion, Reliability, and Transformer Loading Policy Analysis” in view of Peterchuck, “Sensitivity of Transformer’s Hottest-Spot and Equivalent Aging to Selected Parameters”.
	In reference to claim 6, Ossman teaches claim 1 as described above.  Ossman does not teach wherein simulating the plurality of future aging scenarios comprises performing a Monte Carlo simulation of future aging scenarios based on the plurality of probabilistic hot spot profiles.
Peterchuck teaches simulating a plurality of future aging scenarios comprising performing a Monte Carlo simulation of future aging scenarios based on a plurality of probabilistic hot spot profiles (section “Monte Carlo Simulation”, “we used a Monte Carlo simulation to find the probability distribution of the hot-spot temperature and equivalent aging factor”).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the use of Monte Carlo simulation, as taught by Peterchuck, into the method of Ossman such that the simulating the plurality of future aging scenarios comprises performing a Monte Carlo simulation of future aging scenarios based on the plurality of probabilistic hot spot profiles because Monte Carlo simulations use randomness to solve problems that might be deterministic in principle like simulation of future aging scenarios based on a plurality of probabilistic hot spot profiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851  




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851